10/05/2021


                                     DA 21-0101                                          Case Number: DA 21-0101


         IN THE SUPREME, COURT OF THE STATE OF MONTANA
                                   2021 MT 260N



IN THE MATTER OF:
                                                              FILED
S.K.,
                                                                OCT 0 5 2021
                                                                      GreerINNOod
          A Youth in Need of Care.                            Bowe n
                                                                  of
                                                                     Supreme Court
                                                            Clerk       Montana
                                                               State of




APPEAL FROM:      District Court of the Second Judicial District,
                  In and For the County of Butte-Silver Bow, Cause No. DN 18-1
                  Honorable Robert J. Whelan, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Michael P. Sinks, Attorney at Law, Bozeman, Montana

           For Appellee:

                  Austin Knudsen, Montana Attorney General, Katie F. Schulz, Assistant
                  Attorney General, Helena, Montana

                  Eileen Joyce, Butte-Silver Bow County Attorney, Mark Vucurovich,
                  Special Deputy County Attorney, Butte, Montana



                                               Submitted on Briefs: September 15, 2021

                                                         Decided: October 5, 2021


Filed:


                                       Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     J.K. (Father) appeals from the Findings of Fact, Conclusions of Law and Order

Terrninating Parental Rights and Granting Permanent Legal Custody, Re: Birth Father,

entered by the Second Judicial District Court, Butte-Silver Bow County, on February 1,

2021, terminating his parental rights to S.K. (Child). We affirm.

¶3     At the time of Child's birth, the Department of Public Health and Human Services,

Child and Family Services Division (Department) filed a petition for emergency protective

services (EPS), adjudication of Child as a youth in need of care (YINC), and seeking

temporary legal custody (TLC) based on Mother being under the influence of

methamphetamine when she presented to the hospital to deliver Child. Although at that

time the Department possessed information that Father was Child's birth father, the

Department did not pursue formal determination of such through paternity testing. Instead,

the petition was amended to one for temporary investigative authority (TIA) and Mother

worked with the Department, attended the Florence Crittenton mother-child facility with

Child, and the Department dismissed the case.




                                            2
¶4        Nearly eighteen months later, on August 2, 2019, the Department filed another TIA

petition asserting concerns regarding Mother's drug use as well as alleged domestic

violence between Father and Mother's then-boyfriend. Approxirnately two weeks later, on

August 14, 2019, the Department filed a petition seeking EPS, adjudication of Child as a

YINC, and TLC due to Mother's ongoing drug use. For a considerable time following this

petition, the Department did not seek to formally establish Father's paternity.'                  The

Department sought extension of TLC on March 17, 2020, and approval of a treatment plan

for Father on June 11, 2020.2 The Department filed its petition to terrninate Father's

parental rights on June 26, 2020. In the petition and supporting affidavit, the Department

sought to terminate Father's parental rights pursuant to § 41-3-609(4)(c), MCA.3

Following hearing on December 28, 2020, the District Court terminated Father's parental

rights pursuant to § 41-3-609(4)(c), MCA—finding no treatment plan necessary due to



    The Department did not request paternity testing until November 21, 2019, and paternity was not
formally established until March 17, 2020-7 months after the filing of the petition.

2The Department sought to vacate the treatment plan hearing a few weeks later, indicating to the
court it intended instead to seek termination of Father's parental rights such that a treatment plan
was not necessary.

3   Specifically, the Department asserted:

         Father's parental rights can be terminated without a treatment plan because Father
         is, or will be, incarcerated for more than 1 year and reunification of the child with
         Father is not in the best interests of the child because of the child's circumstances,
         including the child's placement options, age, and developmental, cognitive, and
         psychological needs, which include the following: child has been in current
         placement for the last 10 months, she does not have a significant relationship with
         her father as he has been incarcerated in some fashion for all but close to 2 months
         of her life over a year ago.

                                                   3
Father's long-term incarceration. The court further found reunification with Father was

not in the best interest of Child as "she does not have a significant relationship with [Father]

as he has been incarcerated in some fashion for all but close to 2 months of her life over a

year ago."

       Father appeals the termination of his parental rights asserting ineffective assistance

of counsel for failing to advocate to establish paternity sooner and failing to zealously

advocate for a treatrnent plan earlier in the case. Father asserts he was prejudiced by this

loss of tirne.

       We review a district court's decision to terminate a person's parental rights for an

abuse of discretion. In re A.B., 2020 MT 64, ¶ 23, 399 Mont. 219, 460 P.3d 405. "We will

not disturb a district court's decision on appeal unless there is a mistake of law or a finding

of fact not supported by substantial evidence that would amount to a clear abuse of

discretion." In re H.T., 2015 MT 41, ¶ 10, 378 Mont. 206, 343 P.3d 159. "[P]arents have

a due process right to effective assistance of counsel in terrnination proceedings." In re

E.Y.R., 2019 MT 189,    It 22, 396 Mont. 515, 446 P.3d 1117 (quoting In re A.S., 2004 MT
62, ¶ 20, 320 Mont. 268, 87 P.3d 408). Whether assistance was effective requires review

of counsel's training, experience, and advocacy. In re A.S., ¶ 26. IAC requires reversal

only if the parent suffered prejudice. In re E.YR.,¶ 22 (citing In re B.M, 2010 MT 114,

¶ 22, 356 Mont. 327, 233 P.3d 338).

¶7     From our review of the record, even if we accept Father's assertion that his counsel

was ineffective in failing to seek establishment of paternity as well as a treatment plan

                                               4
earlier, he has failed to establish he was prejudiced by counsel's ineffectiveness. There is

nothing in the record to suggest that had paternity been formally established at the outset

of the case, a different result would have occurred. Nor is there anything in the record to

suggest that had a treatment plan been approved for Father in a timely manner, a different

result would have occurred. Father was identified in the initial petition as the only putative

father and there is no indication the District Court did not recognize him as Child's birth

father throughout the entire proceeding. The District Court did not terrninate Father's

parental rights for his failure to complete treatment plan tasks in a timely manner. Instead,

the District Court terminated Father's parental rights based on his long-term incarceration

which commenced early in the case and was anticipated to continue for at least another

year beyond the date of the termination hearing.4 The District Court reasonably found this

long-term incarceration prevented Father from developing a relationship with Child, Child

was in a stable environment and was well-adjusted and bonded with her placement and

home environment, and in need of permanency.

¶8     The District Court made sufficient findings supported by the record to support its

decision to terminate Father's parental rights under § 41-3-609(4)(c), MCA. Regardless of

whether paternity had been formally established at the outset or whether counsel should

have advocated more zealously to establish a treatment plan for Father, the fact remains he



4 Indeed, Father himself acknowledges he was incarcerated on the day Child was born and
remained incarcerated in some location or another during the pendency of this case, except for a
53-day period from May 8 to July 2, 2019, when he was released on probation. Father also
acknowledges he is not scheduled to be released from Montana State Prison until August 22, 2022.

                                               5
was incarcerated for more than one year and the District Court rnade findings supported by

the record that reunification was not in Child's best interests. Father has failed to establish

he was prejudiced by anything other than his own long-term incarceration.

¶9     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶10    Affirmed.

                                                        J    30 04/ .1 1 441
                                                                     Justice
                                                                            3


We concur:




                /4(4-11.,.
              Justices




                                              6